DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 01/20/2022 is acknowledged.
Examiner acknowledges the amendments made to the claims filed on 01/20/2022.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
Claims 1-21 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satyanarayana (Molecular approach to identify antidiabetic potential of Azadirachta indica, J Ayurveda Integr Med. 2015 Jul-Sep; 6(3): 165-174). This rejection is maintained with slight modification to take-into-account the arguements filed on 09/28/2022.
Satyanarayana’s general disclosure is a report on the antidiabetic potential of Azadirachta indica (see abstract).
Regarding claims 1, 3-6 and 17-21, Satyanarayana discloses that aqueous extracts from Azadirachta indica leaf, at 400 mg/kg as an oral effective dose, given once daily for 30 days, was able to normalize altered blood glucose levels, serum insulin and insulin signaling molecules (see abstract) which are all treatments of type-2 diabetes mellitus (also see abstract).
Regarding claim 2, Satyanarayana also discloses the blood glucose being reduced to about 20% (see Fig. 1).
Regarding claims 7 and 21, pertaining to the aqueous extract containing about 3% by weight total flavonoids and not less than 7% by weight myo-inositol monophosphate, it would be inherent that the same aqueous extracts would pull out the same amount of components and in relatively the same percentages even when the amount being extracted were in larger or smaller amounts, unless the applicant can provide evidence showing that something was done differently during extraction that would allow for a different amount of these components to be extracted. However, this does not currently seem to be the case.  The extraction claimed of the instant invention appears to be identical to what has been reported in the prior art. The applicant also claims that the neem extract as used herein is a standardized aqueous extract of the Azadirachta indica leaf (see 00100).

Claims 8-16 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satyanarayana (Molecular approach to identify antidiabetic potential of Azadirachta indica, J Ayurveda Integr Med. 2015 Jul-Sep; 6(3): 165-174). This rejection is maintained with slight modification to take-into-account the arguments filed on 09/28/2022.
Regarding claims 8-16, Satyanarayana teaches an aqueous extract of Azadirachta indica and teaches the extract being used for treating type-2 diabetes and for normalizing blood glucose levels, serum insulin and insulin signaling molecules. Satyanarayana does not specifically teach wherein the HbA1c or HOMA-IR is reduced by about 20% compared to placebo or wherein the endothelial function is improved by any increase or decrease in the number of markers present in the blood as claimed. However, Satyanarayana teaches the same method of administering the aqueous Azadirachta indica extract to a type-2 diabetic patient for the same amount of time and within the same dosage range and thus it would be inherently known that the same extract would contain the same aqueous components that would provide the same beneficial properties. These method steps are identical in nature and would thus have the exact same effects.
As discussed in the MPEP “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.")”.  
Additionally, as discussed in the MPEP “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims”.  
In this particular case, the particular functions were not disclosed however the extracts given to the same patient population and within the same claimed ranges were identical in nature and would thus have the same functions. 

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. The applicant argues to sustain an argument in obviousness the office must articulate rational reasons based upon a preponderance of evidence, explaining why a person of ordinary skill in the art would have found the claimed invention to have been obvious in view of the information disclosed in the references. Satyanarayana discloses that aqueous extracts from Azadirachta indica leaf, at 400 mg/kg as an oral effective dose, given once daily for 30 days, was able to normalize altered blood glucose levels, serum insulin and insulin signaling molecules which are all treatments of type-2 diabetes mellitus (see above rejection). Satyanarayana also discloses similar effects form that administration such as the blood glucose being reduced to about 20% (see Fig. 1) and so the same aqueous extract, from the same species, which is administered within the claimed ranges, to the same patient population, would have the same effects, especially if there has been nothing done of record that would change the extracted components. This articulation of reasoning has been discussed in the previous rejection. The prior art shows that the same aqueous extract has the same effect when administered to the same patient population (diabetics). Thus, even if the applicant has found a different activity of the same extract in the prior art, it does not make the instant application patentable over the prior art.
The evidence in supporting that the effects would have been inherent are the facts that point to identical or near identical aqueous extracts of the same species, which would have the same active components unless there was a showing that this is not the case. However, there is no evidence that the extracts would contain different active components, because the applicant claims only an aqueous extract of Azadirachta indica, which is what has already been shown in the art. The teaching of the prior art shows that it is beneficial to give this aqueous extract within the claimed amounts to persons affected by diabetes. A person having ordinary skill in the art would recognize with a high expectation of success that this same extract administered in the same amount would exert the same activities. There would be practically no modifying of the prior art to exert the same effect since the prior art recognizes the effective ranges (400 mg/kg) for treating blood glucose levels, serum insulin and insulin signaling molecules (diabetes), which would also be effective in improving post-prandial blood glucose, HOMA Insulin Resistance, HbA1c, hsCRP and all oxidative stress parameters, because the applicant states that at all levels these parameters were improved from administration at 125 mg, 250 mg and 500 mg (see instant page 6) and the prior art teaches within this range. Also, the prior art’s range is within each range claimed (see claims 3-5 and 17-20 and 24-26).
The applicant has had an opportunity to provide evidence that the extracts of the prior art would not exert the same claimed functions as that of the instant application, but has not pointed to anything that would dispute the office’s reasons of inherency. The same extracts, claimed within the same ranges would exert the same activities, especially when administered to the same patient population.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655